McCALEB, Justice
(concurring).
Although I am inclined to believe that the showing made by plaintiff would justify a holding that it is entitled to a rate of return of 6/2% on its net investment in Louisiana, I cannot say that the 6% rate allowed by the District Judge, which we have approved, will be inadequate to produce a just and fair return to plaintiff.
Furthermore, while no issue is taken with the statement contained in the majority opinion that a public utility is not entitled to an overall rate of return of 6% in every case, as I assume that the statement is not meant to include those utility businesses in which the Commission has heretofore allowed generally a 6%' rate of return, I am *554in full accord with the view of the trial judge that, under the decision in Southern Bell Telephone & Telegraph Co. v. Louisiana Public Service Commission, 239 La. 175, 118 So.2d 372, plaintiff is entitled to no less than a 6%' rate of return. For, in the absence of a showing of exceptional circumstances (and there were not any in this case), the fixing by the Commission of a lower rate than that allowed Southern Bell was plainly discriminatory. Gulf States Utilities Co. v. Louisiana Public Service Commission, 222 La. 132, 62 So.2d 250.
I respectfully concur.